Citation Nr: 0934493	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-19 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected right ankle tendinopathy, 
residuals of Achilles' tendon rupture.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to October 
1972 and from March 2003 to April 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that granted service connection for 
tendinopathy of the right ankle.


FINDING OF FACT

The Veteran's right ankle disability is manifested by 
subjective complaints of pain and objective evidence of 
limitation of plantar flexion to 35 degrees.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for service-connected right ankle tendinopathy, 
residuals of Achilles' tendon rupture, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App 119 (1999).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Correspondence of record shows that the Veteran's service 
treatment records and outpatient treatment records associated 
with Reserve duty are unavailable.  In cases where records 
once in the hands of the government are lost, there is a 
heightened obligation to explain the Board's findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The claim on appeal is for an increased rating and 
service treatment records are not necessarily determinative 
in such claims.  Nevertheless, the analysis of the 
appellant's claim has been undertaken with this heightened 
obligation in mind.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

In a November 2005 decision, the RO granted service 
connection for the Veteran's right ankle disability and 
assigned a disability rating of 10 percent under Diagnostic 
Code 5271, effective from April 26, 2004.

Normal (full) range of motion of the ankle is from 0 degrees 
to 20 degrees of dorsiflexion and from 0 degrees to 45 
degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  

Under Diagnostic Code 5271, moderate limitation of motion of 
the ankle warrants a 10 percent rating, and marked limitation 
of motion of the ankle warrants a 20 percent rating.  
38 C.F.R. § 4.71a.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation is merited for X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, with occasional incapacitating 
exacerbations.  A 10 percent evaluation is merited for X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.


After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for the Veteran's 
service-connected right ankle disability.  The Veteran was 
afforded two VA examinations in connection with his claim for 
a right ankle disability.  Physical examinations of the right 
ankle revealed normal range of motion during the July 2005 
examination and limitation of plantar flexion to 35 degrees 
following three repetitions during the September 2008 
examination.  The Veteran was diagnosed as having bilateral 
Achilles tendon rupture with residual tendinopathy in July 
2005 and mild degenerative joint disease of the right ankle 
and Achilles tendon rupture with residual pain on both weight 
bearing and non-weight bearing of the right lower extremity 
in September 2008.  

In order to receive a higher rating under Diagnostic Code 
5271, the limitation of motion of the ankle must be marked.  
The Board finds that the limitation of motion of the 
Veteran's right ankle does not meet or approximate such 
severity, even when considering additional functional 
limitation per DeLuca.  Indeed, although the Veteran 
complained of having pain, weakness, and lack of endurance 
and pain was noted during physical examinations, the 
competent evidence showed no decrease in range of motion of 
the degree that would warrant an increase in rating.  The 
July 2005 VA examination showed an estimated 10 to 15 degrees 
of loss of dorsiflexion and plantar flexion from normal range 
of motion and range of motion of 20 degrees dorsiflexion and 
35 degrees plantar flexion that was observed during the 
September 2008 VA examination considered repetitive use.  In 
addition, the September 2008 VA examination specifically 
noted there was no fatigue, weakness, lack of endurance or 
incoordination of the right ankle.  Therefore, a higher 
rating is not warranted under Diagnostic Code 5271.

Additionally, the Board has considered other diagnostic codes 
that may apply to disability of the ankle.  The Veteran, 
however, does not have malunion or nonunion of the tibia and 
fibula, ankylosis of the ankle, ankylosis of subastragalar or 
tarsal joint, or malunion of the os calcis or astragalus.  
Therefore, Diagnostic Codes 5262, 5270, 5272, and 5273 are 
not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 
5270, 5272, 5273.

The Veteran's lay statements as to the severity of his 
symptoms have been considered.  Moreover, he is competent to 
report such symptomatology.  Layno v. Brown, 6 Vet. App. 465 
(1994).  However, the Board attaches greater probative weight 
to the clinical findings, which fail to support a higher 
rating for the reasons discussed above.   

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of April 26, 2004, the day 
after separation from service, and a 10 percent rating was 
assigned.  He was provided notice how to appeal that 
decision, and he did so.  He was provided a statement of the 
case that advised him of the applicable law and criteria 
required for a higher rating.  Although he was not provided 
pre-adjudicatory notice that he would be assigned an 
effective date in accordance with the facts found as required 
by Dingess, he was assigned the day after separation from 
service as an effective date, the earliest permitted by law.  
38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

VA has assisted the appellant in obtaining evidence and 
afforded the appellant physical examinations.  In this case, 
the RO made several attempts to obtain the Veteran's service 
treatment records and outpatient treatment records associated 
with his Reserves duty.  However, correspondence of record 
shows that these records are unavailable.  Therefore, the 
Board finds that all known and available records relevant to 
the issue on appeal have been obtained and associated with 
the appellant's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.



ORDER

Entitlement to an initial disability rating in excess of 10 
percent for service-connected right ankle tendinopathy, 
residuals of Achilles' tendon rupture, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


